If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 12, 2019
               Plaintiff-Appellee,

v                                                                   No. 340789
                                                                    Cass Circuit Court
GEORGE ALLEN HANSON,                                                LC No. 16-010026-FC

               Defendant-Appellant.


Before: METER, P.J., and SAWYER and CAMERON, JJ.

PER CURIAM.

        Defendant, George Allen Hanson, appeals as of right his convictions of five counts of
first-degree criminal sexual conduct. MCL 750.520b(1). We affirm defendant’s convictions but
vacate his sentences and remand for resentencing.

                                       I. BACKGROUND

        This case concerns defendant’s repeated sexual abuse of his stepdaughter while the
victim lived in defendant’s home. According to the victim, when she was nine years old,
defendant began a pattern of conduct in which he began to tickle her, and then progressed to
touching her vagina and engaging in digital-vaginal penetration. The victim further testified that,
as she grew older, defendant’s sexual assaults evolved and that defendant repeatedly engaged in
acts of penile-vaginal penetration. The victim also testified that defendant made her watch a
pornographic video with him and that he touched her sexually while they watched it. According
to the victim, the sexual assaults did not end until she moved out of defendant’s home at the age
of 16.

        At trial, a county sheriff’s deputy testified that she interviewed both the victim and her
mother and that she obtained a search warrant for defendant’s home on the basis of what she
learned from those interviews. The deputy testified that both the victim and her mother stated
that defendant kept a VHS tape containing pornography in his home and described the location
of the tape. The deputy testified that she found the tape where the victim and her mother stated
that it would be found. The following exchange then occurred, without objection by defense
counsel:
                [The Prosecutor]: So you interviewed [the victim] and [her mother]?

                [The Sheriff’s Deputy]: Yes.

                [The Prosecutor]: And were they consistent?

                [The Sheriff’s Deputy]: Yes.

       The deputy then testified that, after the victim reported defendant’s conduct to police, the
victim telephoned defendant. Unbeknownst to defendant, the deputy was recording the
telephone call. The trial court admitted the recording into evidence, without objection by
defendant. In the recording, defendant made several incriminating statements, essentially
admitting that he sexually abused the victim.

        As noted earlier, defendant was convicted of five counts of CSC-I. Two of these counts
were related to defendant’s sexual conduct with the victim before her thirteenth birthday, MCL
750.520b(1)(a); the remaining three counts related to defendant’s conduct with the victim after
her thirteenth birthday, MCL 750.520b(1)(b). The trial court sentenced defendant within his
sentencing-guidelines range to a prison term of 25 to 40 years for each of his convictions under
MCL 750.520(b)(1)(a) and a prison term of 10 to 20 years for each of the convictions under
MCL 750.520b(1)(b). The trial court ordered that the sentences under MCL 750.520b(1)(a)
would be served consecutively to the sentences imposed under MCL 750.520b(1)(b). This
appeal followed.

                                          II. ANALYSIS

                         A. EFFECTIVE ASSISTANCE OF COUNSEL

       Defendant argues that he was unconstitutionally deprived of the effective assistance of
counsel when his trial counsel failed to object to the deputy’s testimony that the interviews of the
victim and her mother were “consistent.” Where, as here, a defendant fails to request a Ginther1
hearing or move for a new trial in the matter, this Court’s “review of this issue is limited to
mistakes apparent on the appellate record.” People v Davis, 250 Mich. App. 357, 368; 649 NW2d
94 (2002).

        A defendant requesting reversal of an otherwise valid conviction bears the burden of
establishing that “(1) the performance of his counsel was below an objective standard of
reasonableness under prevailing professional norms and (2) a reasonable probability exists that,
in the absence of counsel’s unprofessional errors, the outcome of the proceedings would have
been different.” People v Sabin (On Second Remand), 242 Mich. App. 656, 659; 620 NW2d 19
(2000). To prove the first prong, “[t]he defendant must overcome a strong presumption that
counsel’s assistance constituted sound trial strategy.” People v Stanaway, 446 Mich. 643, 687;
521 NW2d 557 (1994). Counsel is not ineffective for failing to make a futile motion. Sabin, 242


1
    People v Ginther, 390 Mich. 436, 443-444; 212 NW2d 922 (1973).


                                                -2-
Mich App at 660. Regarding the second prong, a defendant is prejudiced if there is a reasonable
probability that, “but for defense counsel’s errors, the result of the proceeding would have been
different.” People v Heft, 299 Mich. App. 69, 81; 829 NW2d 266 (2012).

       Defendant argues that the deputy’s testimony was inadmissible hearsay. According to
defendant, the deputy’s testimony improperly bolstered the victim’s trial testimony with a prior
consistent statement, thereby depriving him of a fair trial. Again, the challenged testimony
occurred as follows:

               [The Prosecutor]: So you interviewed [the victim] and [her mother]?

               [The Sheriff’s Deputy]: Yes.

               [The Prosecutor]: And were they consistent?

               [The Sheriff’s Deputy]: Yes.

         Hearsay is “a statement, other than the one made by the declarant while testifying at the
trial or hearing, offered in evidence to prove the truth of the matter asserted.” MRE 801(c). See
also People v Chelmicki, 305 Mich. App. 58, 62-63; 850 NW2d 612 (2014). Hearsay is generally
inadmissible except as provided by the rules of evidence. MRE 802. See also People v Duncan,
494 Mich. 713, 724; 835 NW2d 399 (2013). As a general rule, the prohibition against hearsay
prevents the parties from bolstering a witness’s testimony by referring to the witness’s prior
consistent statements. People v Hallaway, 389 Mich. 265, 276; 205 NW2d 451 (1973); People v
Rosales, 160 Mich. App. 304, 308; 408 NW2d 140 (1987).

        Defendant argues that the deputy’s testimony should be interpreted to mean that the
statements made by the victim and her mother were consistent with their in-court testimony. We
disagree. Taken in context, the deputy was testifying that the victim and her mother gave
statements that were consistent with each other at the time she was investigating the case.
Specifically, both the victim and her mother testified to the location of a pornographic video tape
defendant kept in his home. The deputy testified that these consistent statements were the basis
for her execution of a search warrant resulting in the seizure of the tape. The statements were
not offered to prove the location of the tape or to show any consistency between the victim’s trial
testimony and her previous statements. Accordingly, because the statements were not offered to
prove the truth of the matter asserted therein, they do not fall within the purview of MRE 802’s
prohibition against hearsay. See People v Chambers, 277 Mich. App. 1, 11; 742 NW2d 610
(2007) (holding that “a statement offered to show why police officers acted as they did is not
hearsay”). Again, counsel is not ineffective for failing to make a futile motion. Sabin, 242 Mich
App at 660. Therefore, because defendant had no valid hearsay objection to this testimony, his
claim of ineffective assistance is without merit.

                              B. CONSECUTIVE SENTENCING

        Defendant next argues that the trial court erred when it imposed consecutive sentences
for his CSC-I convictions. When a defendant is convicted of CSC-I, the trial court “may order a
term of imprisonment . . . to be served consecutively to any term of imprisonment imposed for
any other criminal offense arising from the same transaction.” MCL 750.520b(3). Here, the

                                                -3-
prosecution concedes that, because none of defendant’s convictions arose from the same
transaction, the trial court did not have the authority to order consecutive sentences.

        Although the parties agree that the consecutive sentences were erroneous, they disagree
on the remedy. Defendant argues that this Court should vacate only that part of the trial court’s
order holding that the sentences were to run consecutively and order the trial court to amend the
sentences to run concurrently. Plaintiff disagrees and argues that the proper remedy is
resentencing.

        Our jurisdiction has not applied a consistent remedy for consecutive-sentencing errors.2
Under the circumstances of this case, however, we believe that the proper remedy is to vacate the
trial court’s sentences in their entirety and remand for resentencing. Here, the parties and the
trial court all operated under the erroneous belief that the trial court had the authority to order
consecutive sentencing. The prosecutor argued that defendant’s conduct was so egregious that
he had “earned” a consecutive sentence. The trial court imposed sentences within the guidelines
range but granted the prosecution’s request for consecutive sentencing, opining that “[w]hat
[defendant] did to this young girl . . . is reprehensible when you look at the number of alleged
assaults and over the time period.” In essence, the parties and the trial court used consecutive
sentencing as a tool to explore how the trial court should exercise its sentencing discretion.
Because it is impossible to parse the trial court’s discretionary decision regarding the length of
defendant’s sentence from its imposition of consecutive sentences, we conclude that the proper
remedy is to remand this case for a full resentencing at which the trial court may exercise its
sentencing discretion through the appropriate sentencing mechanisms.

                                       III. CONCLUSION

       We affirm defendant’s convictions but vacate the sentences for all five of his convictions
and remand for resentencing on all of those convictions. We do not retain jurisdiction.



                                                            /s/ Patrick M. Meter
                                                            /s/ David H. Sawyer
                                                            /s/ Thomas C. Cameron




2
   Compare People v Cummings, 498 Mich. 895; 870 NW2d 66 (2015) (remanding for
resentencing), and People v Brown, 495 Mich. 962; 843 NW2d 743 (2014) (same), with People v
Porter, 495 Mich. 990; 845 NW2d 107 (2014) (ordering the trial court to amend the sentences to
run concurrently). But see People v Bailey, 310 Mich. App. 703, 726; 873 NW2d 855 (2015)
(limiting resentencing to the consecutive sentences).


                                                -4-